Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 35-41 are pending in the instant application.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on April 1, 2022.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 6 of U.S. Patent No. 10,584,101 and over claims 1, 3, 6, 8, 11, 13, 16, 18, 21 and 23 of U.S. Patent No. 10,844,021.  Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,584,101 claim a compound that anticipates the instant claimed invention (7th compound claimed in claim 1 of the Patent) as well as claim pharmaceutical compositions comprising a compound that anticipates the instant claimed invention (Claim 6 of the Patent).  U.S. Patent No. 10,844,021 claims a method of treating prostate cancer by administering a compound that anticipates the instant claimed invention (see Claims 3, 8, 13 and 23 in the Patent).
	The instant application is related to each of the patents as follows.

    PNG
    media_image1.png
    120
    879
    media_image1.png
    Greyscale

No 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in each of the patents anticipate and/or render obvious the instant claimed invention.


Claims 35-41 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the conflicting claims of the following co-pending applications. See Table below.
Copending Application No.
{USPG PUB, if available}
Conflicting Claims
See especially
(c) = compound
(m) = method of 
    using compound
(p) = process of making
17/548,161
{US 2022/0184078}
Claims 1-11, 13, 15, 18, 19, 34-52, 54-61, 83-96, 98, 100 and 103
Claims 54, 55, 94 and 95 (m)
17/317,235
{US 2021/0353621}
Claims 1-5 and 13-37
Claims 13, 28 and 29 - Compound (I-g)
(m) 
17/313,679
Claims 1-20 and 22-91
Claims 1 and 83 - Compound A
(c), (m), (p)
17/075,808
{US 2021/0113557}
Claims 1-4, 6, 8 and 11-31 
Claims 12 and 27 - Compound (I-g)
(m)


Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the copending applications claims a compound that anticipates the instant claimed invention or claims processes utilizing a compound that anticipates the instant claimed invention.
	The instant application shares the same assignee (Arvinas Operations, Inc.) with each of the copending applications.  The instant application is not related to any of the copending applications and thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in each of the copending applications anticipate and/or render obvious the instant claimed invention.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.




Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



September 24, 2022
Book XXV, page 136